               Case 2:20-cv-01606-BJR Document 50 Filed 01/30/21 Page 1 of 3




 1                                                                   The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                     NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                          DEFENDANTS’ PRAECIPE RE: REPLY
20   Nevada Limited Liability Company,                     IN SUPPORT OF MOTION FOR
21                                                         STATUS CONFERENCE
22                       Plaintiffs,
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                       Defendants.
32
33
34          Pursuant to Local Rule 7(m), Defendants file this Praecipe to present the Supplemental
35   Declaration of Katherine Paulson in support of their reply in support of their motion for a status
36
37   conference (Dkt. 48). Defendants were unable to electronically file this on the night of January
38
39   29, 2021, because of a code embedded in the document. Defendants emailed this document
40
41   directly to Plaintiffs’ counsel on the night of January 29, to ensure they received it by the filing
42   deadline, and have now been able to remove the code.
43
44
45


     DEFENDANTS’ PRAECIPE                                             G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
            Case 2:20-cv-01606-BJR Document 50 Filed 01/30/21 Page 2 of 3




 1         DATED this 30th day of January, 2021.
 2
 3                                       GORDON TILDEN THOMAS & CORDELL LLP
 4                                       Attorneys for Defendants
 5
 6                                       By    s/ Michael P. Brown
 7                                            Michael P. Brown, WSBA #45618
 8                                            600 University Street, Suite 2915
 9                                            Seattle, Washington 98101
10                                            206.467.6477
11                                            mbrown@gordontilden.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ PRAECIPE                                    G O R DO N     600 University Street
                                                               T IL DE N    Suite 2915
                                                              THOMAS        Seattle, WA 98101
                                                             C O R DE L L   206.467.6477
            Case 2:20-cv-01606-BJR Document 50 Filed 01/30/21 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ REQUEST FOR LEAVE TO RESPOND - 1    G O R DO N     600 University Street
                                                       T IL DE N    Suite 2915
                                                      THOMAS        Seattle, WA 98101
                                                     C O R DE L L   206.467.6477
